Citation Nr: 1511687	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot.

2.  Entitlement to service connection for a back disability, to include as secondary to his service-connected bilateral foot and ankle disabilities.

3.  Entitlement to a disability rating higher than 10 percent for service-connected residuals of injury to the right foot with callous of the 5th metatarsal.

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected bilateral pes planus with left calcaneal spur.

5.  Entitlement to an initial disability rating higher than 10 percent for service-connected post traumatic changes of the right ankle.

6.  Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is now under the jurisdiction of the RO in New York, New York.

The issue of entitlement to service connection for arthritis of the feet has been recharacterized to comport with the Veteran's February 2013 substantive appeal and his representative's March 2013 Form 646 that he is appealing only the issue of arthritis of the right foot.

The issues of entitlement to a higher rating for residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus with left calcaneal spur, and posttraumatic changes of the right ankle and service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Osteoarthritis of the right first metatarsophalangeal joint is caused by the service-connected residuals of injury to the right foot with callous of the 5th metatarsal and pes planus.

2.  In July 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to TDIU be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the right first metatarsophalangeal joint have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for withdrawal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran was diagnosed with osteoarthritis of the right first metatarsophalangeal joint during the January 2010 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met. 

In a March 2010 opinion, the VA examiner opined that the Veteran's bilateral feet conditions are caused by or related to the old right foot trauma in service, as the painful foot with time, exacerbated the pre-existing pes planus with eventual development of osteoarthritis of the right first metatarsophalangeal joint and left calcaneal spur secondary to antalgic gait.  

The Veteran is service-connected for residuals of injury to the right foot with callous of the 5th metatarsal and bilateral pes planus.  In light of the VA examination, service connection is warranted on a secondary basis for the Veteran's osteoarthritis of the right first metatarsophalangeal joint related to his service-connected residuals of injury to the right foot with callous of the 5th metatarsal and bilateral pes planus, which is a separately diagnosed disorder apart from his service-connected disabilities of the right foot, even if the symptoms overlap.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

II.  Claim Withdrawn 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran in a July 2014 statement has withdrawn his claim for TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration related to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to TDIU, and it is dismissed.



ORDER

Service connection for osteoarthritis of the right first metatarsophalangeal joint is granted as a disability associated with service-connected residuals of injury to the right foot with callous of the 5th metatarsal and bilateral pes planus.

The appeal of entitlement to TDIU is dismissed.


REMAND

During his May 2014 mental health VA examination, the Veteran reported that he retired in 2007, primarily due to his back disability, but also in part due to his feet.  It was also noted that he attended vocational rehabilitation training in 2001.  The March 2010 VA examiner noted that the Veteran had received worker's compensation at least twice in connection with back trauma.  It is unclear whether the Veteran's complete worker's compensation records have been requested.  Accordingly, on remand, the Veteran's worker's compensation and vocational rehabilitation records should be obtained.

In a March 2010 opinion, the VA examiner opined that the Veteran's lumbo-sacral spine condition was not caused by or a result of or aggravated by his service-connected foot condition as it occurred later and not in service and was secondary to trauma at work in 1992.  However, the examiner did not properly address whether the back disability has been aggravated by the Veteran's service-connected disabilities.  The Board finds this examination not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this claim.  

Finally, in a March 2013 statement, the Veteran's representative stated that the Veteran's service-connected residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus with left calcaneal spur, and post-traumatic changes of the right ankle have worsened since his last VA examination in January 2010.  When the Veteran claims a disability is worse than when it was last evaluated by VA and there is insufficient evidence to rate the claim, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release, obtain the Veteran's worker's compensation records pertaining to his back injuries in 1992, 1998, and 2008.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

2.  Obtain the Veteran's vocational rehabilitation records from his attendance in 2001.

3.  Following the development in #1-2, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his current back disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any current back disability is caused or aggravated by any of his service-connected disabilities.  The Veteran is currently service-connected for residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus with left calcaneal spur, post-traumatic changes of the right ankle, postoperative residuals of injury to the right foot with tender scar, and osteoarthritis of the left ankle.   

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Afford the Veteran a VA examination (or examinations) to assess the current severity of the Veteran's service-connected residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus with left calcaneal spur, and post-traumatic changes of the right ankle.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of each disability on the Veteran's daily life and employability.  

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


